:    .
                                                                                ..
                                                                                -.       53


‘1
 .          OFFICE   OF THE ATTORNEY GENERAL             OF TEXAS
.
                               AUSTIN




     -Honorable E. R. Kott;    Prosldent




                                                   .oi this department
     as to vhethsr   o                            sells custom-built
                                                    an ltapresslon taken
                                                    th3 practice   of
                                                 ; .The maker does not
                                           t and his business    is strict-
                                           lined apove.




              .,...                                                   _.
               ._ -~~(Chiropodp’ means the diagnosis,      medical
          ‘ind surgical     treatmant of ailments of the human
           foot:     A chiropodist     is ono practicing   chiropody.
          Whoever professes        to be a chiropodist,    or praotices
          or assumes’the duties lnoident          to chiropody,    with-
      .    out .flrst   obtaining    from the Stdte Board of
                                                                           .,
                                  ,




-’ &nombl%               E. H. Bctt,   Pmsldcnt,   ti~   2


               Chimpody t$onlners 8 llcanoe r.&hor';G~        the
               pnrotice  OS ohlropody.   shall bs lin%d not cx-
               ceadin;; asi% hundred dollars,  or bs confined                      ..-
               in jail not to exceed 30 days.”                    -

                         Both of thn provlslcns    quoted abow IXW dmivsd
   et33 @KQter 159 at pfiZ% 357 of tha hcts of t?le 38ta Le~lS-
   lotuna (1323)tind only minor changes WPQ nade In the codl-
   fzcE%t1al0s1925.                                                          :
      .,       .’
              ~’ The statutory      definitlaru   of chiropody as sot cut
    above are aablguous.          'Dlagnoals,   mdlcal    and su3+&al trsat-
    tan&” is the rOngw~g%uaod. 20% this rccn that the dlamosle
    plus a treatmat,        etthcr medical OF swgical,         is required to
    constitute the praotka of chiropody, or i.8 ths @i.agno3ls                 alcae
    sufflolent?      In ths absence of jxdiciel        iato,qrefiat:ou     of ths
 - statute w look to ths Act as a v3olc, esi&tis                 to dote.zztis
    the legiolative       Intent and thereby resolve .tbs smbi&ty             of    --
    the definition.        A rticle    4570, R.C.S;, 1925, .as acended by
    ths Act8 OS 1933, tith Leglslaturs,           @se 363, rscuires        that
    an ap9llcent      for a licsnso     to pmatios    chirop&y-“‘shall      prs- -
    aont satlsfaotory       ovide~ce of gxduation       ~TCU 8 bona fide          ’
    rsputablo school of chiropody in the fcm of 8 diploea “hi&
    has conf~rrsd       tha de&m% of Dootorc-r-Sur$cal           Chiropody . . .*
    Article 4573~ke8 9,mvlsion             for the revocction     .of a chlrono-
    dist’s    ficsiw~so and u!.ziq oth%er mouails specifies         that cno nvho..
  .~.glves swag or sslls drui;s or elcobol         for ct%er than logitlmts
    purposes In his praotioe;          or who 0eg be convicted       of amputat-
_ ing ths hman foot or toe c F of uaizq an anssthetic                  cthor than
    local”, may have h20 llcenae rsvoksd.
              It n%emsto ws that Srm it reading of tie abovs quote3
   &vislons     that the Jie&slaturs    otitsnplnted   thst a chiropodist
   as re@ated     by our statuteo    is ens wlm e~ge:oe not ln the
   dlagnosls   of ailmx2t+o of ths Soot alarm, butt in’the medical
   troatmmt a@ minor aurgarg of the foot aa trsll.           Furth*mors,
   in repulrlng a tiiplom    fTom a *born fide reputable school of
   ahlmpody” w thlii~ it was the intention         of the Ito~lslaturo
   that n ~exz.13chlro adlst should be oqu+ppod to praotico         am.l
   engas in .ths   pmc e fee Of chiropody ti aCc0I-dtx.W with general-.
   1~ acoe9ted stnndards a& in t?w accepted field of his call-.
             1~ &.ev of tho snbibuous OsfialtLons   of ch+cqp&y
   and tho lmpllcat’loris gleanoci fxm a read-   of the rc,-sula tory
   statutes on this subjact as e vholo, vo believe    th9 qusstion
                                                                                     _
           :
                                                             .’
                _’           ‘~
                                                                                     i
                     r
                                                                            .
156 Atl.    285, a IJew
Jersey case ln which the defendant vas charged with practlc-
lng chiropody without a license.     In that aase the Legisla-
ture.had not, attempted to define chiropody vhlle In Texas
our definition   10,ambiguous and indefinite.   Relevant quo-
tations from that case sre as follovs:
               *The faots,    as they appear in’ the testimony,
     are      that professional      vomen investigators     employed
        by .the State did, on several ocoaslons,           venter the
        shoe store of the defendant,        vho appears to be a
        reputable dealer of some twenty years stand-                ln
        the city of #ev Brunswick, and complained of pains
        In the feet.      The dealer suggested that they bathe
        their feet ln hot water. use soaD. balm. and Powders:
        he also had the vltness&         remove- their shoes &d          -
        stand on a. pedigraph (electrical         &chine)     to take Ia                     _
        picture ~of their feet’.        He finally    sold them some
        nationally   knovn proprietary       preparations     ln the
        original   packages, havlng pr’ated        thereon ‘a written
        statement as to their uses, and tlie price printed
        thereon..   Defendat      else sbld a pair-of      s&h sumorts.
        The dealer called their attention          to the directions                    .,
        on the paokeges.       He did not hold himself out as a
       ‘doctor of chiropody,       nor did he cut any corns or
i:      oaflusea,   nor   did  he  make  any charges other than the
  -.:. prlnted price for the so-called           remedies.      (Under-
        scotiing ours)
                   w .‘.                 “.. .

             “L&we ati enaoted to be~read and obeyed by the
      peoti1.e at liirge, and vords in oommon use by the people
      should b?‘&i.ven the same meaning ln the law as they
      have among the people’ who are expeoted to read them. j
      Adais V: Lansdon, 18 Idaho, 483, 110 Pac. 280.
             .%hlle the removal of corns and calluses     con-
      stitutes    chiropody,   according  $0 its commonly ac-
      cepted definition,      I am not ready to hold that the
      other treatments alleged to have been sqgested        by
      the. defendant come within its scope.       State v. Arm-
      strong,,3a.I*ho,       498, 225 Pac. 491, 33 A.L.R.  a362
           _                        ,.       .~
                    ‘.        .‘~                                       2
                         .,         :


               ,                                                                    .
-
                                                 .
                                             .
                                        -.



    ,I                                                                                       56



               Zionorzablo Z. H. &tt,                Wealdent,      Rpgo .j+


                           ila theicforo     concludo,  linltlq th+b o~iniod to t3e
                facts stated $n tha outtet, ti-mt .thcy da not disclose     a CXi81c .
                of the pxaotice or chlzqmdy mdcr mr !Wcaa atatutee.           To
                hola othe-rulss, VoUld ,subject th? cu8tcz1&me and boat asker
              . to the re@atltma       horse u.?or cmsidomtlca    cs ha mmt’mcoa-
                sorlly igw,* tho ph7slcal o!!23\moter2st~oa of tie foot irr orc!or
                to provide the doolred ccsrort end sugpmt in a Gme for his
                ouatcwr.     It would lilroly aI~bm~o ths shoe tZfik3ESKiuh:, re-
                cccmmdad a certtln       last or mah to cor?t?lbute to the foot
                oazfort  di bla gstrcn.       Ue bo~love t.@t such a bcldhg  vould
                be roro4Qjn  to tho Lntontor the Legislature.                          ..

                                                             .* .
                                                                          very rawly youra




         i: